Case 20-02035-CMB        Doc 53    Filed 04/06/21 Entered 04/06/21 09:36:00            Desc Main
                                  Document      Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
_______________________________________
                                             )
IN RE:                              )               Bankruptcy No. 19-23010 CMB
                                    )
NICKI M. TODARO,                    )               Chapter 13
                                    )
      Debtor.                       )
____________________________________)
                                    )
NICKI M. TODARO,                    )               Adversary No. 20-2035 CMB
                                    )
      Plaintiff,                    )               Related to Doc. No. 52
                                    )
      v.                            )
                                    )
WELLS FARGO BANK, N.A.,             )
                                    )
      Defendant,                    )
____________________________________)
                                    )
WELLS FARGO BANK, N.A.,             )
                                    )
      Third Party Plaintiff,        )
                                    )
      v.                            )
                                    )
PNC BANK, N.A.,                     )
                                    )
      Third Party Defendant.        )



                      ORDER GOVERNING PRETRIAL MATTERS

       AND NOW, this 6th day of April, 2021, whereas the Parties in the above-captioned

adversary proceeding filed their Early Conference Certification and Stipulation,

       It is hereby ORDERED, ADJUDGED, AND DECREED as follows:

__X__ The Early Conference Certification and Stipulation is adopted in its entirety as filed by

       the parties.
Case 20-02035-CMB       Doc 53    Filed 04/06/21 Entered 04/06/21 09:36:00          Desc Main
                                 Document      Page 2 of 2



____   The Early Conference Certification and Stipulation is adopted with the following

       amendments:




                                           __________________________________
  FILED                                    Carlota M. Böhm
  4/6/21 9:33 am                           Chief United States Bankruptcy Judge
  CLERK
  U.S. BANKRUPTCY
  COURT - WDPA
